DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,133,027 and 10,488,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (U.S. PG-Pub No. 2014/0211029) in view of Sato et al. (U.S. PG-Pub No. 2011/0176224; hereinafter – “Sato”).
Regarding claim 1, Okumura teaches (Each of Examples 1-3 and 5 meets the claimed limitations: See e.g. Figs. 1, 3, 5, and 9) a zoom lens comprising only the following six lens groups with refractive power, in order from an object side to an image side:
a first lens group (L1) having a positive refractive power (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0045, 0085, 0089, 0090, and 0094);
a second lens group (L2) having a negative refractive power (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0045, 0085, 0089, 0090, and 0094);

a fourth lens group (L4) having a positive refractive power (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0045, 0085, 0089, 0090, and 0094);
a fifth lens group (L5) having a negative refractive power (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0045, 0085, 0089, 0090, and 0094); and
a sixth lens group (L6) having a positive refractive power (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0045, 0085, 0089, 0090, and 0094);
the first lens group moving toward the object side, a distance between the first lens group and the second lens group increasing, a distance between the second lens group and the third lens group decreasing, a distance between the third lens group and the fourth lens group changing, a distance between the fourth lens group and the fifth lens group changing, and a distance between the fifth lens group and the sixth lens group changing, when changing magnification from a wide angle end to a telephoto end (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0046, 0088-0090, and 0094; See also Tables For Embodiments 1-3 and 5 showing the required movement of the lenses);
further comprising a stop (A) positioned adjacent to the third lens group toward the image side thereof; the stop moves integrally with the third lens group when changing magnification (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0087, 0089, 0090, and 0094; See also Tables For Embodiments 1-3 and 5 showing the required movement of the lenses); and
Conditional Formula (6) below is satisfied:
0.3<X3/X1<0.8 (See Tables for Embodiments 1-3 and 5 where X3 and X1 can be calculated from the values for d5 and d10, giving the values in the table below, each of which is within Applicant’s claimed range, and, thus, each embodiment anticipates the claim)

the third lens group has a cemented lens (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0087, 0089, 0090, and 0094)
Embodiment
X1
X3
X3/X1
1
51
28.92
0.57
2
50
27.48
0.55
3
55
23.42
0.43
5
55
23.14
0.42

Okumura fails to explicitly disclose that the third lens group has two cemented lenses.
However, Sato teaches a zoom lens comprising six lens groups (G1, G2, G3, GA, GB, G5) with refractive power, including a third lens group (G3) having positive refractive power, wherein the third lens group has two cemented lenses (See e.g. Figs. 4, 7, 10, 14, 22, and 26; Paragraphs 0019, 0108, 0195, 0208, 0234, 0250, 0293, and 0309).
Sato teaches that the third lens group has two cemented lenses such that “curvature of field in the wide-angle end state and spherical aberration in the telephoto end state can be simultaneously corrected” (Paragraph 0108) and “so that deterioration of performance is minimized while increasing variable power” (Paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the zoom lens of Okumura such that the third lens group has two cemented lenses as in Sato such that “curvature of field in the wide-angle end state and spherical In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 2, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches that 0.17<f3/f1<0.35 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Tables for Embodiments 1-3 and 5 where f1 and f3 are given, resulting in the values in the table below, each of which is within Applicant’s claimed range, and, thus, each embodiment anticipates the claim).
Embodiment
f1
f3
f3/f1
1
130.95
45.59
0.34
2
125.15
42.82
0.34
3
126.40
44.00
0.34
5
119.27
41.16
0.34

Regarding claim 3, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches that the third lens group has a plurality of positive lenses (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0087, 0089, 0090, and 0094) and Conditional Formula (2) below is satisfied: 
50<vd3ave<70 (2) wherein vd3ave is the average Abbe’s number with respect to the d line of the positive lenses within the third lens group (See Tables for Embodiments 1-3 and 5 where vd3ave can 
Embodiment
vd3ave
1
63.70
2
62.45
3
64.05
5
64.05

Regarding claim 4, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches that 55<vd3ave<65 (See Tables for Embodiments 1-3 and 5 where vd3ave can be calculated from the value of vd for surfaces 11 and 13, giving in the values in the table above, each of which is within Applicant’s claimed range, and, thus, each embodiment anticipates the claim).
Regarding claim 5, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches that 0.35<X3/X1<0.7 is satisfied (See Tables for Embodiments 1-3 and 5 where X3 and X1 can be calculated from the values for d5 and d10, giving the values in the table above, each of which is within Applicant’s claimed range, and, thus, each embodiment anticipates the claim).
Regarding claim 6, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches that the cemented lens of the third lens group is positioned most toward the image side therein (See e.g. Figs. 1, 3, 5, and 9; Paragraphs 0087, 0089, 0090, and 0094).

Regarding claim 7, Okumura in view of Sato teaches the zoom lens as defined in claim 1, as above.
Okumura further teaches an imaging apparatus equipped with the zoom lens (See e.g. Fig. 17; Paragraphs 0102-0104).
Regarding claim 8, Okumura in view of Sato teaches the zoom lens as defined in claim 2, as above.
Okumura further teaches that 0.17<f3/f1<0.35 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Tables for Embodiments 1-3 and 5 where f1 and f3 are given, resulting in the values in the table above, each of which is within Applicant’s claimed range, and, thus, each embodiment anticipates the claim).
Okumura fails to explicitly disclose that 0.22<f3/f1<0.3. Nevertheless, Okumura further teaches controlling f1 for decreasing a size of the entire system and for ease of production (Paragraph 0075) and teaches controlling f3 “to correct the spherical aberration and the axial chromatic aberration” (Paragraph 0081).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the zoom lens of Okumura such that 0.22<f3/f1<0.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further for decreasing a size of the entire system and for ease of production and teaches controlling f3 “to correct the spherical aberration and the axial chromatic aberration,” as taught  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 1-8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Bito (PCT Pub No. WO 2015/004703 A1) in view of Sato et al. (U.S. PG-Pub No. 2011/0176224; hereinafter – “Sato”) and Mogi (U.S. PG-Pub No. 2015/0219883). All references to Bito are directed toward the U.S. Publication of the National Stage entry, U.S. PG-Pub No. 2016/0116722.
Regarding claim 1, Bito teaches (See e.g. Fig. 1) a zoom lens comprising only the following six lens groups with refractive power, in order from an object side to an image side:
a first lens group (G1) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a second lens group (G2) having a negative refractive power (See e.g. Fig. 1; Paragraph 0077);
a third lens group (G3) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a fourth lens group (G4) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a fifth lens group (G5) having a negative refractive power (See e.g. Fig. 1; Paragraph 0077); and
a sixth lens group (G6) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
the first lens group moving toward the object side, a distance between the first lens group and the second lens group increasing, a distance between the second lens group and the third lens group decreasing, a distance between the third lens group and the fourth lens group changing, a distance between the fourth lens group and the fifth lens group changing, and a distance between the fifth lens group and the sixth lens group changing, when changing magnification from a wide angle end to a telephoto end (See e.g. Fig. 1; Paragraph 0086; See also Tables 1 and 3 for Example 1);
further comprising a stop (A) positioned adjacent to the third lens group wherein: the stop moves integrally with the third lens group when changing magnification (See e.g. Fig. 1; Paragraph 0076); and

0.3<X3/X1<0.8 (See Table 2 for Example 1 where X3 and X1 can be calculated from the values for d6 and d12, giving X3/X1=0.66)
wherein X3 is an amount of displacement of the third lens group when changing magnification from the wide angle end to the telephoto end, and X1 is an amount of displacement of the first lens group when changing magnification from the wide angle end to the telephoto end (See Table 2 for Example 1 where X3 and X1 can be calculated from the values for d6 and d12, giving X3/X1=0.66).
Bito fails to explicitly disclose that the third lens group has two cemented lenses.
However, Sato teaches a zoom lens comprising six lens groups (G1, G2, G3, GA, GB, G5) with refractive power, including a third lens group (G3) having positive refractive power, wherein the third lens group has two cemented lenses (See e.g. Figs. 4, 7, 10, 14, 22, and 26; Paragraphs 0019, 0108, 0195, 0208, 0234, 0250, 0293, and 0309).
Sato teaches that the third lens group has two cemented lenses such that “curvature of field in the wide-angle end state and spherical aberration in the telephoto end state can be simultaneously corrected” (Paragraph 0108) and “so that deterioration of performance is minimized while increasing variable power” (Paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the zoom lens of Bito such that the third lens group has two cemented lenses as in Sato such that “curvature of field in the wide-angle end state and spherical aberration in the telephoto end state can be simultaneously corrected” (Paragraph 0108) and “so that deterioration of performance is minimized while increasing variable power,” as in Sato (Paragraphs 0044 and 0108), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

However, Yamanaka further teaches that the stop is positioned on the image side of the third lens group (See e.g. Fig. 1; Paragraph 0105). Yamanaka teaches this placement of the stop to enable “the zoom lenses to be downsized without degradation in ensuring a sufficient amount of spherical light” (Paragraph 0106).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the zoom lens of Bito such that the aperture stop is located on the image side of the third lens group as in Yamanaka to enable “the zoom lenses to be downsized without degradation in ensuring a sufficient amount of spherical light,” as taught by Yamanaka (Paragraph 0106), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
However, Mogi teaches a zoom lens comprising six lens groups of a positive (B1), negative (B2), positive (B3), positive (B4), negative (B5), and positive (B6) refractive power and further comprising a stop (SP) positioned adjacent to the third lens group on the image side thereof, wherein the stop moves integrally with the third lens group when changing magnification further teaches that the stop is positioned on the image side of the third lens group wherein the stop moves integrally with the third lens group when changing magnification (See e.g. Fig. 1; Paragraphs 0036-0037; See also Table 1 for Numerical Example 1).
Mogi teaches this placement of the stop such that “a wide angle of view can be achieved without increasing the effective diameter of the front lens” and to reduce the diameter of the aperture stop (Paragraph 0037) in order “to obtain a large-aperture zoom lens in which an increase in the effective diameter of a front lens and an increase in the diameter of an aperture stop are reduced” (Paragraph 0007).
In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
Regarding claim 2, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 1, as above.
Bito further teaches that 0.17<f3/f1<0.35 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Table 3 for Example 1 where f3 is given to be 19.12526 and f1 is given to be 83.6828, giving f3/f1=0.23).
Regarding claim 3, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 1, as above.
Bito further teaches that the third lens group has a plurality of positive lenses (See e.g. Fig. 1; Paragraph 0080; See also Paragraph 0092) and Conditional Formula (2) below is satisfied: 
50<vd3ave<70 (2) wherein vd3ave is the average Abbe’s number with respect to the d line of the positive lenses within the third lens group (See Table 1 for Example 1 where vd3ave can be calculated to be 60.5 from the values of vd for surfaces 14, 16, and 20).
Regarding claim 4, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 3, as above.

Regarding claim 5, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 1, as above.
Bito further teaches that 0.35<X3/X1<0.7 is satisfied (See Table 2 for Example 1 where X3 and X1 can be calculated from the values for d6 and d12, giving X3/X1=0.66).
Regarding claim 6, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 1, as above.
Bito further teaches that the cemented lens of the third lens group is positioned most toward the image side therein (See e.g. Fig. 1; Paragraph 0080).
Additionally, Sato further teaches that one of the two cemented lenses of the third lens group is positioned most toward the image side therein (See e.g. Figs. 4, 7, 10, 14, 22, and 26; Paragraphs 0019, 0108, 0195, 0208, 0234, 0250, 0293, and 0309).
Regarding claim 7, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 1, as above.
Bito further teaches an imaging apparatus equipped with the zoom lens (See e.g. Fig. 1; Paragraphs 0022-0024).
Regarding claim 8, Bito in view of Sato and Mogi teaches the zoom lens as defined in claim 2, as above.
Bito further teaches that 0.22<f3/f1<0.3 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Table 3 for Example 1 where f3 is given to be 19.12526 and f1 is given to be 83.6828, giving f3/f1=0.23).
Claim(s) 9-16 rejected under 35 U.S.C. 103 as being unpatentable over Bito (PCT Pub No. WO 2015/004703 A1) in view of Mogi (U.S. PG-Pub No. 2015/0219883). All references to Bito are directed toward the U.S. Publication of the National Stage entry, U.S. PG-Pub No. 2016/0116722.
Regarding claim 1, Bito teaches (See e.g. Fig. 1) a zoom lens comprising only the following six lens groups with refractive power, in order from an object side to an image side:
a first lens group (G1) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a second lens group (G2) having a negative refractive power (See e.g. Fig. 1; Paragraph 0077);
a third lens group (G3) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a fourth lens group (G4) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
a fifth lens group (G5) having a negative refractive power (See e.g. Fig. 1; Paragraph 0077); and
a sixth lens group (G6) having a positive refractive power (See e.g. Fig. 1; Paragraph 0077);
the first lens group moving toward the object side, a distance between the first lens group and the second lens group increasing, a distance between the second lens group and the third lens group decreasing, a distance between the third lens group and the fourth lens group changing, a distance between the fourth lens group and the fifth lens group changing, and a distance between the fifth lens group and the sixth lens group changing, when changing magnification from a wide angle end to a telephoto end (See e.g. Fig. 1; Paragraph 0086; See also Tables 1 and 3 for Example 1);
further comprising a stop (A) positioned adjacent to the third lens group wherein: the stop moves integrally with the third lens group when changing magnification (See e.g. Fig. 1; Paragraph 0076); and
Conditional Formula (6) below is satisfied:
0.3<X3/X1<0.8 (See Table 2 for Example 1 where X3 and X1 can be calculated from the values for d6 and d12, giving X3/X1=0.66)

the second lens group (G2) moves when changing magnification (See e.g. Fig. 1; Paragraph 0086; See also Tables 1 and 3 for Example 1).
Bito fails to explicitly disclose that the stop is located on the image side of the third lens group.
However, Mogi teaches a zoom lens comprising six lens groups of a positive (B1), negative (B2), positive (B3), positive (B4), negative (B5), and positive (B6) refractive power and further comprising a stop (SP) positioned adjacent to the third lens group on the image side thereof, wherein the stop moves integrally with the third lens group when changing magnification further teaches that the stop is positioned on the image side of the third lens group wherein the stop moves integrally with the third lens group when changing magnification (See e.g. Fig. 1; Paragraphs 0036-0037; See also Table 1 for Numerical Example 1).
Mogi teaches this placement of the stop such that “a wide angle of view can be achieved without increasing the effective diameter of the front lens” and to reduce the diameter of the aperture stop (Paragraph 0037) in order “to obtain a large-aperture zoom lens in which an increase in the effective diameter of a front lens and an increase in the diameter of an aperture stop are reduced” (Paragraph 0007).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the zoom lens of Bito such that the aperture stop is located on the image side of the third lens group as in Mogi such that “a wide angle of view can be achieved without increasing the effective diameter of the front lens” and to reduce the diameter of the aperture stop in order “to obtain a large-aperture zoom lens in which an increase in the effective diameter of a front lens In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
Regarding claim 10, Bito in view of Mogi teaches the zoom lens as defined in claim 9, as above.
Bito further teaches that 0.17<f3/f1<0.35 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Table 3 for Example 1 where f3 is given to be 19.12526 and f1 is given to be 83.6828, giving f3/f1=0.23).
Regarding claim 11, Bito in view of Mogi teaches the zoom lens as defined in claim 9, as above.
Bito further teaches that the third lens group has a plurality of positive lenses (See e.g. Fig. 1; Paragraph 0080; See also Paragraph 0092) and Conditional Formula (2) below is satisfied: 
50<vd3ave<70 (2) wherein vd3ave is the average Abbe’s number with respect to the d line of the positive lenses within the third lens group (See Table 1 for Example 1 where vd3ave can be calculated to be 60.5 from the values of vd for surfaces 14, 16, and 20).
Regarding claim 12, Bito in view of Mogi teaches the zoom lens as defined in claim 11, as above.
Bito further teaches that 55<vd3ave<65 (See Table 1 for Example 1 where vd3ave can be calculated to be 60.5 from the values of vd for surfaces 14, 16, and 20).
Regarding claim 13, Bito in view of Mogi teaches the zoom lens as defined in claim 9, as above.
Bito further teaches that 0.35<X3/X1<0.7 is satisfied (See Table 2 for Example 1 where X3 and X1 can be calculated from the values for d6 and d12, giving X3/X1=0.66).
Regarding claim 14, Bito in view of Mogi teaches the zoom lens as defined in claim 9, as above.
Bito further teaches that the third lens group has a cemented lens, in which a positive lens and a negative lens provided in this order from the object side to the image side are cemented together, positioned most toward the image side therein (See e.g. Fig. 1; Paragraph 0080).
Regarding claim 15, Bito in view of Mogi teaches the zoom lens as defined in claim 9, as above.
Bito further teaches an imaging apparatus equipped with the zoom lens (See e.g. Fig. 1; Paragraphs 0022-0024).
Regarding claim 16, Bito in view of Mogi teaches the zoom lens as defined in claim 10, as above.
Bito further teaches that 0.22<f3/f1<0.3 is satisfied wherein f3 is the paraxial focal length with respect to the d line of the third lens group, and f1 is the paraxial focal length with respect to the d line of the first lens group (See Table 3 for Example 1 where f3 is given to be 19.12526 and f1 is given to be 83.6828, giving f3/f1=0.23).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Okumura and Sato, and Bito, Mogi, and Sato, as necessitated by Applicant’s amendments and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896